UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-4363


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

BRANDON CARDEZ,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:15-cr-00152-FL-1)


Submitted:   March 27, 2017                 Decided:   March 30, 2017


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   John Stuart Bruce, United States Attorney, Jennifer
P. May-Parker, First Assistant United States Attorney, Kristine
L. Fritz, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Brandon          Cardez       appeals       his     28-month          sentence       imposed

following a guilty plea to possessing a firearm as a felon, in

violation of 18 U.S.C. §§ 921(g)(1), 924 (2012).                                     On appeal,

Cardez    challenges         the    reasonableness            of    the    district       court’s

upward     departure         under        U.S.        Sentencing         Guidelines        Manual

§ 4A1.3, p.s. (2016).              For the following reasons, we affirm.

     We     review       a     sentence         for     reasonableness,            applying      “a

deferential       abuse-of-discretion                 standard.”            Gall     v.    United

States, 552 U.S. 38, 51 (2007).                       “When reviewing a departure, we

consider whether the sentencing court acted reasonably both with

respect    to     its    decision         to    impose       such    a    sentence     and     with

respect    to     the    extent      of    the       divergence      from      the   sentencing

range.”     United States v. Howard, 773 F.3d 519, 529 (4th Cir.

2014) (internal quotation marks omitted).

     Reasonableness             has        both        procedural          and       substantive

components.           Gall, 552 U.S. at 51.                    In assessing procedural

reasonableness, we consider factors such as whether the district

court     properly       calculated            the     Sentencing         Guidelines       range,

considered        the     18       U.S.C.       § 3553(a)           (2012)       factors,      and

sufficiently explained the sentence imposed.                                Id.      “Where the

defendant        or     prosecutor         presents          nonfrivolous         reasons      for

imposing     a    different         sentence          than    that       set   forth      in   the

advisory Guidelines, a district judge should address the party’s

                                                  2
arguments      and    explain    why    he   has      rejected          those    arguments.”

United    States      v.   Carter,     564 F.3d 325,       330    (4th    Cir.     2009)

(internal quotation marks omitted).                      If no procedural errors

exist, we consider the substantive reasonableness of a sentence,

evaluating “the totality of the circumstances.”                            Gall, 552 U.S.

at 51.

       Under that standard, we conclude that the district court

did not abuse its discretion when it applied USSG § 4A1.3, p.s.

That     section      encourages        upward        departures          when     “reliable

information      indicates       that    the      defendant’s           criminal     history

category substantially under-represents the seriousness of the

defendant’s      criminal        history         or   the     likelihood           that    the

defendant will commit other crimes.”                  USSG § 4A1.3, p.s.

       Here,    the    district      court       found      that        Cardez’s    criminal

history category underrepresented his past crimes, some of which

had    been    consolidated      for    judgments,          and    that     Cardez      seemed

likely to commit future crimes.                  While Cardez committed most of

his crimes as a juvenile, the district court considered that

factor among others.          The court also considered Cardez’s past in

rejecting      more    lenient    sentences,          including          supervision      with

outpatient drug treatment.              Based on the court’s consideration

of all relevant factors and the totality of the circumstances,

we conclude that the district court did not abuse its discretion

when it sentenced Cardez.

                                             3
     Accordingly, we affirm the district court’s judgment.                 We

dispense   with     oral   argument   because    the     facts   and     legal

contentions   are    adequately   presented     before    this   court    and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                      4